I concur in the result. I am unable to see where the consent of the female enters into the question of whether the male has committed carnal knowledge. Whether or not a girl between 13 and 18 consents to the intercourse, the male is guilty. Therefore, if the girl is between the ages of 13 and 18 whether married or not and whether or not marriage removes the legal inability to consent, the male who has sexual intercourse with her is guilty of carnal knowledge.
The contention of the defendant appears to be that the marriage before 18 made her legally capable of consenting and that such consent was then the same as if it had been given by a girl older than 18 years of age and since intercourse with a girl over 18 years of age would not make the man guilty of carnal knowledge, that intercourse with a married girl below 18 consented to would not make the *Page 292 
man guilty of carnal knowledge. That argument was fully answered in the second paragraph of the prevailing opinion. Consequently, I see no occasion for a review of our cases or to now answer the unanswered question in the Wade case.
LATIMER, J., concurs in the opinion of Mr. Justice WOLFE.